Citation Nr: 1002742	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hiatal hernia with 
acid reflux.

3.  Entitlement to service connection for motion sickness 
(claimed as vertigo with nausea).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2008 from the White River 
Junction, Vermont Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part denied service 
connection for sleep apnea and hiatal hernia with acid 
reflux.  Other issues that the Veteran initiated an appeal on 
were entitlement to service connection for a right thumb 
condition and a neck condition, which were granted by a July 
2008 Decision Review Officer (DRO) decision and are no longer 
in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

This case also comes before the Board from a rating decision 
of October 2008 which denied entitlement to service 
connection for motion sickness.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran claims entitlement to service connection for 
sleep apnea, hiatal hernia with acid reflux and nausea with 
vertigo (motion sickness).  He contends that he was diagnosed 
with sleep apnea and hiatal hernia with acid reflux prior to 
his deployment to Iraq and that both conditions worsened.  
Regarding the motion sickness, he has claimed that he has 
problems when flying at his job where his neck stiffens up 
and he gets headaches and nauseous, thereby appearing to 
raise this issue as secondary to his service connected neck 
disorder.  He also reports having nausea after driving 30 
minutes.  He contends that he never had these problems before 
his service in Iraq.

Unfortunately the Board finds that a remand is necessary to 
adequately address the claimed issues.  The RO is noted to 
have denied all the disorders on appeal based on their having 
preexisted active duty, but not having been aggravated by 
service, as the evidence failed to show worsening of 
symptoms.  The Board notes that the service treatment records 
upon which the RO relied in making such determinations are 
incomplete.  

Specifically, the service treatment records reflect that 
while there are some records from the Veteran's active 
service in Iraq, shown to have taken place from September 28, 
2006 to September 21, 2007, these records appear to be 
incomplete.  The only records from this time period document 
inoculations done in Iraq in December 2006, May 2007 and June 
2007 and a shoulder injury in July 2007.  There is also part 
of a Post Deployment Health assessment done in August 2007 
that is missing 2 out of 4 pages.  Thus an effort must be 
made to obtain complete records from the Veteran's service in 
Iraq.  

Additionally, the Veteran is shown to have been separated 
from active duty in October 2007, and the record is devoid of 
any separation examination.  There is no indication in the 
record to suggest that he declined such examination on his 
separation from service, and in fact in his statement in 
support of his claim for service connection for a cervical 
spine disorder (which was granted by DRO in a July 2008 
decision), he described having had some sort of medical 
examination when he was "out processing" in Wisconsin.  As 
all the claimed issues are based on aggravation of a 
preexisting condition, obtaining a separation examination is 
crucial for determining whether any claimed condition 
worsened during active service.

The Board notes that it is not clear where the currently 
available service treatment records (STRs) were obtained 
from.  There is no indication whether they were obtained 
directly from the military, from the National Personnel 
Records Center (NPRC), or from the Veteran himself.  
Additionally all the records, except the dental records are 
photocopies, which suggests that the complete originals may 
still be located at the NPRC or other official location.  

In cases where the Veteran's service treatment records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the Veteran in 
developing facts pertinent to his claims in a case where 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service treatment records have been destroyed or lost, the 
Board has a duty to advise the claimant to obtain other forms 
of evidence, such as lay testimony.  Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service treatment records are missing.  A non-exhaustive list 
of documents that may be substituted for service treatment 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a Veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations. VA Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

If the appellant's complete service treatment records cannot 
be located, the AOJ must take necessary steps to identify and 
obtain alternate records for the appellant and provide 
notification to the Veteran of such alternate records.

Finally, the Board notes that while the Veteran did undergo a 
VA general medical  examination which included examination of 
his sleep apnea and hiatal hernia/acid reflux, such 
examination failed to provide an opinion as to whether these 
disorders were aggravated by service.  The motion sickness 
was not addressed at all.  A subsequent VA examination from 
May 2008, which addressed a cervical spine disorder that is 
service connected, also is noted to have discussed complaints 
of episodes of vertigo with nausea associated with motion 
(i.e. motion sickness) and stated that while the cause of 
this was undetermined, it may be associated with cervical 
spasms.  While this examination did not state that it is as 
likely as not associated with the cervical spine condition, 
this statement does reflect that further evaluation is needed 
to address the etiology of this condition of nausea/vertigo, 
to include not only whether it was aggravated by service, but 
whether it is as likely as not caused or aggravated by the 
cervical spine disorder.  Thus further examination is 
necessary to address all enumerated issues.  Additionally, 
for the vertigo with associated nausea, in light of the 
Veteran's apparently raising this claim as secondary to a 
service connected cervical spine disorder, (as well as 
discussed briefly in the VA cervical spine examination), the 
Board finds that further development and adjudication of this 
claim includes addressing it on a secondary basis.  

In view of the need to further develop his claims, the 
Veteran should also be contacted to clarify whether he 
continues to receive treatment for these claimed disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps 
to secure all complete service treatment 
records or alternative records for the 
Veteran through official channels 
including the NPRC or any other 
appropriate source, and including the 
appellant, as per the procedures set forth 
in VA Adjudication Procedure Manual, 
Manual M21- 1, Part III, paragraph 4.25(c) 
and 4.29, if so warranted.  Any and all 
records obtained should be associated with 
the claims file, to include records from 
his time spent in Iraq from September 28, 
2006 to September 21, 2007 and his October 
2007 separation examination, said to have 
taken place in Wisconsin.  If there are no 
records, the AOJ should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

2.  Thereafter, only if the above 
development reveals that complete service 
treatment records continue to be 
unavailable, the AOJ must ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159 (2009) is fully satisfied.  
In particular, VA must send the Veteran a 
corrective notice, that includes notice of 
the unavailability of complete service 
department records and an explanation of 
alternate forms of evidence, such as lay 
testimony, etc. as set forth in VA 
Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 
(Oct. 6, 1993), that the Veteran can 
submit in support of his claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issue on appeal.

3.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for hiatal hernia/reflux, 
sleep apnea and vertigo with nausea (also 
referred to as motion sickness) since 
2008.  After securing the necessary 
release(s), the AOJ should obtain these 
records.  All correspondence, as well as 
any treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the Veteran and 
his representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2009).

4.  After the completion of the above, the 
AOJ should schedule the Veteran for a VA 
gastrointestinal disorders examinations to 
determine the nature and etiology of the 
Veteran's claimed hiatal hernia with 
reflux.  The examinations should be 
conducted by the appropriate specialist(s) 
to determine whether any claimed hiatal 
hernia with reflux are due to or 
aggravated by active service.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  All 
special studies or tests deemed necessary 
by the examiner(s) are to be accomplished.  
The examiners is  requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of his 
claimed conditions.

Specifically the examiner(s) is/are 
requested to provide an opinion as to (1) 
Whether the Veteran has a current 
disability or disabilities involving the 
claimed hiatal hernia with reflux shown to 
preexist service. (2) If a disability 
involving the claimed hiatal hernia with 
reflux preexisted service is it at least 
as likely as not (i.e., at least a 50/50 
probability) that this was permanently 
aggravated/increased in disability during 
his service or is it more likely than not 
that such increase was due to the natural 
progress of the disease?

The examiner(s) should also address 
whether it is at least as likely as not 
(i.e., at least a 50/50 probability) that 
the claimed hiatal hernia with reflux, if 
not shown to preexist service, was 
otherwise incurred in service.  The 
examiner(s) must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  After the completion of #1-3, the AOJ 
should schedule the Veteran for a VA sleep 
disorders examinations to determine the 
nature and etiology of the Veteran's 
claimed obstructive sleep apnea.  The 
examinations should be conducted by the 
appropriate specialist(s) to determine 
whether any claimed sleep apnea is due to 
or aggravated by active service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
All special studies or tests deemed 
necessary by the examiner(s) are to be 
accomplished.  The examiners is  requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed 
conditions.

Specifically the examiner(s) is/are 
requested to provide an opinion as to (1) 
Whether the Veteran has a current 
disability or disabilities involving the 
claimed sleep apnea shown to preexist 
service. (2) If a disability involving the 
claimed sleep apnea preexisted service is 
it at least as likely as not (i.e., at 
least a 50/50 probability) that this was 
permanently aggravated/increased in 
disability during his service or is it 
more likely than not that such increase 
was due to the natural progress of the 
disease?

The examiner(s) should also address 
whether it is at least as likely as not 
(i.e., at least a 50/50 probability) that 
the claimed sleep apnea, if not shown to 
preexist service, was otherwise incurred 
in service.  The examiner(s) must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

6.  After the completion of #1-3, the AOJ 
should schedule the Veteran for a VA 
vertigo disorders examinations to 
determine the nature and etiology of the 
Veteran's claimed motion sickness, also 
claimed as nausea and vertigo.  The 
examinations should be conducted by the 
appropriate specialist(s) to determine 
whether any claimed motion sickness (also 
claimed as nausea and vertigo) is due to 
or aggravated by active service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
All special studies or tests deemed 
necessary by the examiner(s) are to be 
accomplished.  The examiners is  requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed 
conditions.

Specifically the examiner(s) is/are 
requested to provide an opinion as to (1) 
Whether the Veteran has a current 
disability or disabilities involving the 
motion sickness (also claimed as nausea 
and vertigo)shown to preexist service. (2) 
If a disability involving the claimed 
motion sickness (also claimed as nausea 
and vertigo) preexisted service is it at 
least as likely as not (i.e., at least a 
50/50 probability) that this was 
permanently aggravated/increased in 
disability during his service or is it 
more likely than not that such increase 
was due to the natural progress of the 
disease?  (3) The examiner should also 
state whether it is at least as likely as 
not (i.e., at least a 50/50 probability) 
that motion sickness (also claimed as 
nausea and vertigo) was caused, or 
aggravated, by his service-connected 
cervical spine disability.  

The examiner(s) should also address 
whether it is at least as likely as not 
(i.e., at least a 50/50 probability) that 
the claimed motion sickness (also claimed 
as nausea and vertigo), if not shown to 
preexist service or to be secondary to a 
cervical spine disability, was otherwise 
incurred in service. 

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

7.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claims.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received and fully sets forth the 
controlling law and regulations pertinent 
to the issued on appeal, to include 
consideration of 38 C.F.R. § 3.310 when 
adjudicating the claim for motion 
sickness, to include as secondary to a 
cervical spine disability.  It must 
contain notice of all relevant actions 
taken on the claims for benefits.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
have adverse consequences on his claim.  38 C.F.R. § 3.655 
(2009).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


